DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted and is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
- Regarding to claims 25-44, the term “first message” is the only message in the claims, therefore, it is not particularly point the subject matter, it should be rewritten as “message”.
- Regarding to claim 34, the step “wherein switching to the first bandwidth part comprises: retuning to the first bandwidth part”, is not clearly point out what particularly claim subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-27, 31-33, 35-36, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Patent No. 10477457).
- With respect to claims 25, 44, Park teaches a method performed by a wireless device for switching of bandwidth parts, the method comprising: receiving a first message from a base station indicating a first bandwidth part (e.g. col. 46, lines 4-6 where the terminal receives a message from base station indicating an active bandwidth); and switching to the first bandwidth part in response to a determination of the first bandwidth part being not a currently active bandwidth part (e.g. col. 46, lines 7-8 switch from first bandwidth part to second active bandwidth part), power supply circuitry configured to supply power to the wireless device (it inherently to know the wireless device has the power supply such as battery that supply power to the wireless device).  Park explicitly fail to teach the first bandwidth part being not a currently active bandwidth part, however it would have been obvious to a person of ordinary skilled in the art before the effective filling date to understand that terminal is in the first bandwidth part and received the indicating from base station to switch to the second bandwidth park therefore the second bandwidth part is not currently active bandwidth part.
- With respect to claim 26-27, Park teaches wherein the first message comprises a first index indicating a first physical resource block corresponding to the first bandwidth part (col. 11, lines 25-32), the method further comprising: obtaining the first index from the first message (e.g. the terminal receives the DCI from the second message in claim 1); and identifying the first bandwidth part, based on the first index and a mapping between physical resource blocks and bandwidth parts configured for the wireless device (see col. 11, lines 46-66).  

- With respect to claim 32, Park teaches Park teaches wherein the first message is a downlink control information message (see col. 3, lines 28-29).  
- With respect to claim 33, Park teaches wherein the first message further comprises a hybrid automatic repeat request delay parameter (e.g. Fig. 5).  
- With respect to claim 35, Park teaches further comprising: performing a radio resource management measurement in a measurement gap in response to the first bandwidth part not including a reference signal for measurement (e.g. step 1180 in Fig. 11).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 37-39, 43 are rejected under 35 U.S.C. 102(a2) as being anticipated by Park et al. (Patent No. 10477457).
- With respect to claim 37, Park teaches method performed by a base station for switching of bandwidth parts, the method comprising: determining a first bandwidth part among a plurality of bandwidth parts for communication with a wireless device (e.g. block 1140 in Fig. 11 where the base station determines the second bandwidth park as active); and sending a first message to the wireless device indicating the first bandwidth part, wherein the first message is used to identify the bandwidth part that the wireless device is scheduled to (see col. 46, claim 6, lines 6-8, the base station transmits to terminal second message indicating second active bandwidth and Fig. 4A as schedule).  
- With respect to claims 38-39, Park teaches wherein the first message comprises a first index indicating a first physical resource block corresponding to the first bandwidth part (col. 11, lines 25-32), the method further comprising: obtaining the first index from the first message (e.g. 
- With respect to claim 43, Park teaches further comprising: receiving a radio resource control message from the base station indicating the mapping between physical resource blocks and bandwidth parts (see claim 3).  


Allowable Subject Matter
Claims 28-30, 40-42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHUC H TRAN/Primary Examiner, Art Unit 2471